DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer-readable storage medium can be interpreted as transitory medium which do not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (“Learning Near Duplicate Image Pairs using Convolutional Neural Networks”, INTERNATIONAL JOURNAL OF PERFORMABILITY ENGINEERING, 1 January 2018, 10 pages) in view of Kang (EP 3657392).
-Regarding claim 1, Zhang discloses a method of detecting a near-duplicate image (abstract; introduction, par. 1, fig. 4), comprising: respectively determining a first feature and a second feature of an input target image through a multi-task network model (fig. 4: vectors); constructing a fusion feature of the target image based on the first feature and the second feature of the target image (fig. 4: “the output vectors of each branch are concatenated”); and determining whether the target image is a near-duplicate image of a candidate image based on the fusion feature (fig. 4, decision).
Zhang is silent to teaching that the first feature comprises an image feature reflecting an inter-category difference and an intra-category difference, and the second feature indicates an image feature reflecting an intra-category difference. However, the claimed limitation is well known in the art as evidenced by Kang.
In the same field of endeavor, Kang teaches the first feature comprises an image feature reflecting an inter-category difference and an intra-category difference, and the second feature indicates an image feature reflecting an intra-category difference (paragraph 22).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Kang in order to provide accurate feature expression of images.
-Regarding claim 10, Zhang discloses Page 5 of 10Appl. No. To be determinedAmdt. Dated September 29, 2020Preliminary Amendmentrespectively determining a first feature and a second feature of an input target image through a multi-task network model (abstract; introduction, par. 1, fig. 4: vectors); constructing a fusion feature of the target image based on the first feature and the second feature of the target image  (fig. 4: “the output vectors of each branch are concatenated”); and determining whether the target image is a near-duplicate image of a candidate image based on the fusion feature (fig. 4: decision).

Zhang is silent to teaching that a computer-readable storage medium having a computer program stored thereon, wherein the program is executed by a processor to implement; wherein the first feature comprises an image feature reflecting an inter-category difference and an intra-category difference, and the second feature indicates an image feature reflecting an intra-category difference. However, the claimed limitation is well known in the art as evidenced by Kang.
In the same field of endeavor, Kang teaches an electronic device comprising: a memory, a processor, and a computer program stored on the memory and executable on the processor, wherein the computer program is executed by the processor to implement (paragraph 70) and wherein the first feature comprises an image feature reflecting an inter-category difference and an intra-category difference, and the second feature indicates an image feature reflecting an intra-category difference (paragraph 22).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Kang in order to provide accurate feature expression of images.
-Regarding claim 11, Zhang discloses respectively determining a first feature and a second feature of an input target image through a multi-task network model (abstract; introduction, par. 1, fig. 4: vectors); constructing a fusion feature of the target image based on the first feature and the second feature of the target image (fig. 4: “the output vectors of each branch are concatenated”); and determining whether the target image is a near-duplicate image of a candidate image based on the fusion feature (fig. 4: decision).
Zhang is silent to teaching that an electronic device comprising: a memory, a processor, and a computer program stored on the memory and executable on the processor, wherein the computer program is executed by the processor to implement and wherein the first feature comprises an image feature reflecting an inter-category difference and an intra-category difference, and the second feature indicates an image feature reflecting an intra-category difference. However, the claimed limitation is well known in the art as evidenced by Kang.
In the same field of endeavor, Kang teaches a computer-readable storage medium having a computer program stored thereon, wherein the program is executed by a processor to implement (paragraph 70); wherein the first feature comprises an image feature reflecting an inter-category difference and an intra-category difference, and the second feature indicates an image feature reflecting an intra-category difference (paragraph 22).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with the teaching of Kang in order to provide accurate feature expression of images.
Allowable Subject Matter
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/               Primary Examiner, Art Unit 2664